[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner claims in his pro se petition for a writ of habeas corpus that the respondent warden is failing to provide proper medical care for various medical problems which the petitioner allegedly has.
This court conducted an evidentiary hearing on the petition on August 24, 2001, at which the petitioner was the only witness. The court finds that the petitioner has failed to prove that the medical treatment which he has been receiving and further treatment scheduled within the next month is inadequate.
The petition for a writ of habeas corpus is denied.
William L. Hadden, Jr., Judge Trial Referee